Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 2,5-7 are  objected to because of the following informalities:  
In claim 2, line 2,”the voltage Vsc” should be “a voltage Vsc”.
In claim 5, “the current id” has not been recited in claim 1, therefore this claim should be depend from claim 2 instead of claim 1.
In claim 6, “the current id” has not been recited in claim 1, therefore this claim should be depend from claim 2 instead of claim 1.
In claim 7, “the current id” has not been recited in claim 1, therefore this claim should be depend from claim 2 instead of claim 1.
  Appropriate correction is required.
The abstract of the disclosure is objected to because  legal phraseology such as “The present invention” is used.  Correction is required.  See MPEP § 608.01(b).
Claims 1,3-4 and 8  are allowed since the prior art does not disclose  a current detection circuit applied to a SiC field effect transistor, the current detection circuit  having a combination of a current detection loop and an acquisition loop on the current detection loop; 5wherein the current detection loop comprises a voltage source, a capacitor, a first SiC field effect transistor, a second SiC field effect transistor, and a sampling resistor; a positive electrode of the voltage source is electrically connected to a D pole of the first SiC field effect transistor, an S pole of the first SiC field effect transistor is electrically connected to a D pole of the second SiC field effect transistor, the D pole of the second SiC field effect transistor is 10electrically connected to a negative electrode of the voltage source through the sampling resistor, and the capacitor is connected in parallel to two ends of the voltage source, wherein a power signal is connected between a G pole and the S pole of the first SiC field effect transistor, and a pulse signal is connected between a G pole and an S pole of the second SiC field effect transistor; 15the acquisition loop comprises a compensating resistor and a compensating inductor; a sum of currents of the compensating resistor and the sampling resistor is acquired through a current acquisition device, and a voltage at two ends of the compensating resistor is acquired through the current acquisition device, wherein the compensating resistor and the compensating inductor are connected in series and then connected in parallel at two ends of 20the sampling resistor to counteract the influence of total parasitic inductance in the current detection loop; the total parasitic inductance comprises: internal parasitic inductance and external parasitic inductance of the sampling resistor, wherein a value of the total parasitic inductance is a sum of the internal parasitic inductance and the external parasitic inductance; and 25parameter design of the current detection circuit meets a constraint condition of Lc>Ls , Rc> Rs and  Lc/Rc=Ls/Rs so that the compensating inductor in the acquisition loop completely counteracts the influence of the total parasitic inductance produced during measurement of a quick change current, wherein Ls  denotes an inductance value of the total parasitic inductance, RC denotes a resistance value of the compensating resistor, Rs denotes 10000a resistance value of the sampling resistor, and Lc denotes an inductance value of the compensating inductor as recited in claim 1. Claims  3-4  and 8 depend from allowed claim 1, they are also allowed accordingly.
This application is in condition for allowance except for the following formal matters as mentioned in paragraphs# 2-3 in the current office action.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Charpentier et al (Pat# 9,490,798) disclose Gate Drive Control System For SiC And IGBT Power Devices
Charpentier et al (Pat#  10,530,353) disclose Gate Drive Control System For SiC And IGBT Power Devices To Control Desaturation Or Short Circuit Faults.
Jahns et al (Pat# 4,777,579) disclose Integrated Current Sensor Configurations For AC Motor Drives.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH P NGUYEN whose telephone number is (571)272-1964. The examiner can normally be reached M-F 6:10am-3:40pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUY PHAN can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VINH P NGUYEN/Primary Examiner, Art Unit 2867